Citation Nr: 0200516	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  99-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, claimed as residuals of a cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Waco, Texas.

A hearing was conducted before a local hearing officer at the 
RO in September 1999.


FINDING OF FACT

A bilateral foot disability was not shown or diagnosed during 
service, there is no continuity of symptomatology after 
service, and there is no medical opinion of record relating a 
bilateral foot disability to the veteran's active duty 
service.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that he should be granted 
service connection for a bilateral foot disability as this 
condition was incurred coincidentally with exposure to 
frostbite during his military service.  He adds, as shown as 
part of the transcript from his September 1999 personal 
hearing, that he treated himself for his foot problems until 
1997 at which time he was treated at a VA medical facility.  

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions in the August 1998 
rating decision of record, July 1999 statement of the case 
(SOC), and supplemental statements of the case (SSOCs) dated 
in October 1999 and September 2000, informed him of the 
information and evidence needed to substantiate his claim for 
service connection and complied with the VA's notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to service 
connection for a bilateral foot disorder has been obtained.  
The RO has obtained the veteran's available service medical 
records and his post-service treatment records.  Reasonable 
efforts were taken to obtain all relevant evidence identified 
by the veteran, and all evidence so obtained was considered.  
The Board is unaware of any additional relevant and available 
evidence.  In this regard, the Board notes that while 
photocopies of service medical records dated in September and 
October 1955 have been associated with the record, 
correspondence received by the RO dated in April 1998 from 
the National Personnel Records Center (NPRC) notes that the 
veteran's service medical records may be "fire related."  
VA has a heightened duty to assist the veteran in developing 
his claim since the records have been lost or destroyed by 
fire.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  See 
also Russo v. Brown, 9 Vet. App. 46, 50-51 (1996); Layno v. 
Brown, 6 Vet. App.465, 469 (1994).

VA Adjudication Procedure Manual, M21-1, includes special 
provisions for "Fire-Related Cases" at paragraph 4.06 where 
records were lost due to the unfortunate fire at the St. 
Louis archival repository.  The Manual instructs VA personnel 
as to procedures and alternatives when records are needed to 
resolve the claim and these cannot be secured from the 
service department.  VA is directed to assist appellant in 
obtaining sufficient evidence from alternative or collateral 
sources.  At paragraph 4.07, it further suggests various 
types of evidence which may be considered in lieu of missing 
service medical records.  Other guidelines are set forth as 
to alternative records such as may be available through newly 
discovered archives like the Office of the Army Surgeon 
General (SGO).  See also Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Layno, supra; and Smith (Bernard) v. Brown, 9 
Vet. App. 363 (1996).  The Board points out in this case such 
additional development has been attempted, and that SGO 
records relating to treatment received by the veteran in 1954 
have been associated with the claims folder.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for his claimed disorder.  
The discussions in the August 1998 rating decision, SOC, and 
SSOCs  have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulations have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2001).

Various regulations provide several devices for establishing 
service connection.  If a chronic disease shown as such in 
service is diagnosed at any time after service, it is service 
connected.  38 C.F.R. § 3.303(b) (2001).  Evidence of 
continuity of symptomatology is only required where 
chronicity is not shown in service or during a presumptive 
period.  Id.  Any disease first diagnosed after service may 
be service connected if all of the evidence, including that 
pertinent to service, shows that it was incurred or 
aggravated by service, without regard to presumptive periods.  
38 C.F.R. § 3.303(d) (2001).

Review of the veteran's available service medical records, 
dated in September and October 1955, reveals that the veteran 
was treated for a boil on his left cheek in early September 
1955, and that less than one week later, also in September 
1955, for a lesion on the foot was described.  The lesion was 
noted to be filling in with scar tissue and that there was no 
indication to open.  The Board notes parenthetically that the 
September 1955 service medical record which appears to 
concern treatment for a lesion on the veteran's foot is 
partially illegible, and that the above-described reference 
to a lesion of the foot may, in the opinion of the Board, in 
fact be a reference to a lesion of the face.  Another service 
medical record photocopy shows that a lesion was incised in 
October 1955.  As also noted above, SGO records were 
associated with the record.  These records, however, dated in 
1954, do not show that the veteran was treated during this 
time for any foot-related problems.  

The report of a VA examination, dated in October 1984, and 
noted to be the first evidence of postservice medical 
examination afforded the veteran following his 1956 service 
separation, does not show that the veteran either complained 
of or was diagnosed as having a disorder relating to his 
feet.  

A November 1992 private medical record shows that the veteran 
complained of a leg and foot problem; chronic left foot 
eversion was diagnosed.  

A private treatment record dated in December 1996 shows that 
the veteran's right great toe "mtp" [metatarsophalangeal] 
was noted to be inflamed, tender, and exhibiting minimal 
edema.  Gout was diagnosed.  

A VA Medical Certificate dated in October 1997 indicates that 
the veteran gave a history of bilateral pedal pain since the 
1950's and that calluses were diagnosed.

A lay statement submitted by a fellow infantryman of the 
veteran's in April 1998 indicates that it was obvious that 
the veteran had problems with his feet when he was stationed 
in Korea.  He added that the veteran had noticeable problems 
while participating in training and other physical 
activities.  

A September 1998 VA Medical Certificate shows that the 
veteran had plantar warts.

A VA outpatient treatment record dated in May 1999 shows a 
diagnosis of calluses times 2.

As noted above, the veteran provided testimony at a hearing 
before a VA local hearing officer in September 1999.  He 
testified that he was treated during his period of service at 
a field hospital at which time blankets were placed on his 
feet.  He added that a physician had performed surgery, using 
a knife or a scalpel, to cut his feet in order to relieve the 
pressure.  He also stated that he was informed that he would 
need further treatment for his feet after his service 
separation, and that he treated his foot problems himself for 
many years before first being treated at a VA medical 
facility in 1997 or 1998.  The veteran stated that a VA 
physician had told him that his feet were ulcerated and that 
he was given special shoes to wear.  

Also of record is a letter dated in November 1999, written by 
a private Doctor of Osteopathy.  The physician indicated that 
the veteran presented with a history consistent with 
bilateral frostbite.  Examination was noted to have shown 
decreased pedal pulses bilaterally as well as evidence of 
bilateral scaring within the dermal layers of the feet.  The 
veteran was also noted to have complained of experiencing 
parathesias with increasing frequency and pain.  The use of 
anti-inflammatories was noted to have been recommended to the 
veteran.  It was also recommended that the veteran see a 
neurologist, neurosurgeon, and orthopedic surgeon regarding 
his complaints.  A diagnosis was not reported, and the 
physician indicated that it was difficult to provide a 
disability and prognosis without the ability to measure the 
veteran's objective findings, including by means of X-ray and 
"EMG" [electromyograph] studies.  

In this case, there is no evidence of the precise time of 
onset of a bilateral foot disorder other than that when left 
foot eversion was first documented in 1992, many years after 
service; following which time the veteran was diagnosed with 
calluses and planter warts in 1997 and 1998, respectively.  
The medical records on file are of no probative value to show 
that a bilateral disorder of the feet was a chronic disease 
in service.  38 C.F.R. § 3.303(b) (2001).  Absent evidence of 
the condition noted in service, there cannot be evidence of 
continuity of symptomatology with such a condition.  38 
C.F.R. § 3.303(b) (2001).  All of the evidence, including 
that pertinent to service, does not show that bilateral foot 
disorders first diagnosed after service were incurred or 
aggravated in service.  38 C.F.R. § 3.303(d) (2001).  
Likewise, the evidentiary record is not shown to indicate 
that there are any relevant medical records which have not 
been obtained by VA which would provide a showing of a causal 
connection, or nexus, between his bilateral foot disorders 
and his period of service.  

As previously indicated, the veteran has also proffered his 
own medical opinion that his current problems associated with 
his feet occurred as a direct result of his incurring 
frostbite during his period of service.  That is a medical 
opinion beyond his competence.  Lay opinions are cognizable 
as evidence only within their competence, which does not 
extend to matters requiring medical expertise such as the 
cause of medical conditions.  Espiritu v. Derwinski, 2 Vet 
App. 492 (1992).  The veteran is not shown to have medical 
expertise, and the Board does not find his medical opinion 
competent on the issue currently on appeal.  This doctrine 
espoused by the United States Court of Appeals for Veterans 
Claims also applies to persons other than the veteran who, as 
in this case, submitted lay statements.  Consequently, the 
lay assertions proffered by the both the veteran and his 
fellow serviceman do not provide any element of the evidence 
that permits a finding of service connection by application 
of any of the regulations discussed above.  Significantly, 
none of the medical records of treatment for feet-related 
problems include either an opinion of the time of its onset 
earlier than the veteran's first documented treatment or an 
opinion which relates the veteran's diagnosed disorders to 
his claimed inservice frostbite exposure.  

The Board again notes it awareness of its heightened 
responsibility to explain its reasons and bases and to 
consider the benefit of the doubt in cases where, as in this 
case, it is shown that a portion of the veteran's service 
medical records are unavailable due evidently to destruction 
in the 1973 fire at the NPRC, see O'Hare, supra; however, in 
the absence of competent medical evidence showing a nexus 
between his claimed bilateral feet problems and his military 
service in the 1950's, there is simply no adequate basis to 
award service connection. 

Based upon the evidence of record, the Board finds 
entitlement to service connection for a bilateral foot 
disability is not warranted.  When all the evidence is 
assembled VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  As no competent evidence is of record which 
establishes a relationship between a currently diagnosed 
disorder of the feet and the veteran's period of service and 
the preponderance of the evidence is against the claim, the 
Board finds entitlement to service connection for a bilateral 
foot disorder must be denied.  See Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  The Board is of the opinion that it 
has done all it can to satisfy the duty to explain its 
reasons and bases under O'Hare, supra, and that case's 
progeny.


ORDER

Service connection for a bilateral foot disorder, claimed as 
residuals of a cold injury, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

